Citation Nr: 1120693	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-34 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability of the cervical spine.

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to a rating in excess of 20 percent for residuals of internal derangement of the left knee, post arthroscopy. 

4.  Entitlement to a rating in excess of 10 percent for painful motion of the left knee. 

5.  Entitlement to a rating in excess of 10 percent for a right knee strain. 







REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, declined to reopen the Veteran's service connection claim for a disability of the cervical spine, denied service connection for a right shoulder disability, continued the 20 percent evaluation for the residuals of internal derangement of the left knee, assigned a separate 10 percent evaluation for painful motion of the left knee, and continued the 10 percent evaluation of the right knee strain.  

The Veteran testified at a May 2007 hearing at the Chicago RO before a Decision Review Officer (DRO) and at a March 2011 videoconference hearing before the undersigned.  Transcripts of both hearings have been associated with the claims file. 

The Board notes that the Veteran submitted claims for glaucoma of the right eye in November 2007 and for glaucoma of both eyes in January 2008.  However, in a July 2008 rating decision, the RO only addressed service connection for glaucoma of the left eye.  The claim for glaucoma of the right eye has not yet been adjudicated and thus the Board does not have jurisdiction over this claim.  Therefore, the claim of entitlement to service connection for glaucoma of the right eye is referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The increased rating claims for the left and right knees are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The September 2001 rating decision denied the claim of entitlement to service connection for a disability of the cervical spine; the Veteran was properly notified of the adverse outcome and his appellate rights in a September 2001 letter and did not file a notice of disagreement. 

2.  Additional evidence received since the September 2001 rating decision is new to the claims file, but does not relate to an unestablished fact necessary to substantiate the claim of whether a disability of the cervical spine was incurred in or aggravated by active service.

3.  The evidence of record does not show a current disability of the right shoulder. 


CONCLUSIONS OF LAW

1.  The September 2001 rating decision, denying service connection for a disability of the cervical spine, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been submitted for the claim of entitlement to service connection for a disability of the cervical spine; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.



I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board finds that all duty to notify and assist requirements have been met with respect to the claims adjudicated herein. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the context of a petition to reopen, the claimant must be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, letters dated in November 2005 and March 2006 together provided the Veteran with all notice required under the VCAA, including the elements of service connection and new and material evidence, the reasons for the prior September 2001 denial of service connection for a cervical spine disability, examples of the types of evidence the Veteran could submit in support of his claims, and the Veteran's and VA's respective responsibilities for obtaining such evidence.  The Board finds that the duty to notify has been satisfied.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

With respect to the Veteran's petition to reopen his claim for a disability of the cervical spine, the Board notes that in the context of a petition to reopen a previously denied claim, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured with respect to that claim.  See 38 C.F.R. § 3.159 (c)(4)(iii).  In the present case, the Veteran was not afforded an examination in association with his petition to reopen his claim for a disability of the cervical spine.  As will be discussed below, the Board concludes that new and material evidence has not been submitted with respect to this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

With respect to the Veteran's claim for a disability of the right shoulder, there is no probative evidence of record showing the existence of a current disability, as will be discussed below.  Accordingly, the Board finds that an examination is not required in order to decide this claim.  See McLendon, 20 Vet. App. at 83. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

The Veteran seeks to reopen his claim of entitlement to service connection for a disability of the cervical spine.  For the following reasons, the Board finds that reopening is not warranted. 

The Veteran's claim was last denied in a September 2001 rating decision.  The Veteran was notified of this decision and his appellate rights in a September 2001 letter.  He did not appeal the decision and consequently it became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  A claimant's assertions of medical causation or diagnosis often do not constitute competent evidence, as lay persons without the appropriate medical expertise are not competent to offer medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection for a disability of the cervical spine was denied in the September 2001 rating decision because the evidence of record did not show that this disability was incurred in or aggravated by active service.  Thus, in order to reopen his claim, there must be new evidence relating to this issue. 

At the time of the September 2001 rating decision, the relevant evidence consisted of the Veteran's service treatment records and examination reports, which were negative for diagnoses, treatment, or complaints pertaining to a neck injury or problems with the neck or cervical spine, and a June 1988 VA treatment record showing treatment for the cervical spine.  This record reflects that the Veteran reported injuring his neck six years earlier, i.e. during his period of active service, when his helmet became "caught."  The Veteran reported having yearly problems since that time.  He stated that he was told he had pinched a nerve and that x-rays of his neck had last been taken in 1982, which the Board notes would have been during his period of active service.  X-rays of the cervical spine taken in June 1988 showed loss of the normal lordosis which was replaced by a mild kyposis at C4-C5.  There was also mild narrowing of the lower disc spaces, especially at C5-C6.  It was noted that these findings could be due to a muscle spasm or recent trauma.  In the September 2001 rating decision, the RO discussed this evidence but found that it did not establish that the Veteran's cervical spine disability was incurred in active service given the absence of any mention of problems with the cervical spine in the service treatment records. 

The relevant evidence submitted since the September 2001 rating decision consists of VA treatment records dated from 2004 to 2008 showing treatment and diagnoses pertaining to the cervical spine and the Veteran's own statements, as well as an April 2006 statement by a lay witness.  

Specifically, a July 2004 VA treatment record reflects that the Veteran complained of neck pain and stated that he had trauma to the neck in 1981 when he "accidently hung" and received a jolt to his cervical spine.  The Veteran reported that since that time he had developed cervical problems.  VA treatment records thereafter reflect treatment and diagnoses pertaining to the cervical spine disability, including a diagnosis of cervical spondylosis and degenerative joint disease (see VA treatment records dated in December 2004 and December 2006) but do not provide any more information as to its history or etiology.  

The April 2006 statement by the Veteran's friend discusses symptoms of the Veteran's cervical spine disability but does not provide new information regarding its history. 

At the May 2007 hearing before a DRO, the Veteran described the neck injury in service, stating that his helmet buckle got caught in the cargo net of a helicopter and he was dangled off the ground.  When asked whether he sought treatment for this injury in service, the Veteran replied in the affirmative.  However, he subsequently stated at the hearing that it was "quite possible" that he "just didn't say anything and kept going on."  The Veteran also asserted that his neck injury was noted on the exit examination.  However, the Board notes that the Veteran's March 1983 separation examination indicates that the Veteran's spine was found to be normal on clinical evaluation and no mention was made of any problems with the cervical spine in the Veteran's March 1983 report of medical history, although a number of other problems were noted. 

At the March 2011 Board hearing, the Veteran again described the in-service injury in which during a training exercise his helmet was caught by a cargo net hanging out the doorway of a helicopter.  He stated that x-rays taken shortly before separation showed problems with the cervical vertebra consistent with the type of neck injury he sustained.  The Board here notes that no x-rays of the cervical spine are among the Veteran's service treatment records.  The Veteran stated at the hearing that he did not go to the aid station for treatment.  Rather, there were paramedics present, which was the usual practice during training exercises, who administered ice packs and gave the Veteran Motrin.  When the Veteran was asked whether any doctors had told him that his cervical spine disability was due to the type of injury he allegedly sustained in service, the Veteran replied in the affirmative and specified that he was told that this type of injury would "probably" cause his cervical spine disability. 

The evidence discussed in the preceding paragraph was not of record at the time of the prior final denial of his claim, and is new to the file.  The issue is whether the newly-acquired relevant evidence relates to an unestablished fact necessary to substantiate the claim.  The Board finds that while the Veteran discussed his in-service injury in more detail at the May 2007 DRO hearing and March 2011 Board hearing, this evidence is essentially duplicative of the June 1988 VA treatment record reflecting that the Veteran reported injuring his neck during his period of active service when his helmet got caught.  Likewise, the Veteran's statement at the March 2011 Board hearing that he had been told by a doctor that his cervical spine disability could be caused by the type of injury he allegedly sustained in service does not differ materially from the notation in the June 1988 VA x-ray report that the Veteran's cervical spine disability could be due to a recent trauma, which most likely was in reference to the Veteran's reported in-service injury.  Thus, the Board finds that it is duplicative of evidence already of record at the time of the September 2001 rating decision.  

Moreover, in order to constitute material evidence, the newly submitted evidence must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  The Board finds that the Veteran's hearing testimony regarding a nexus to service does not meet the "low threshold" for raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In Shade, 24. Vet. App. at 117, the Court noted that the requirement that the new evidence raise a reasonable possibility of substantiating the claim is built into the definition of new and material evidence.  Specifically, the Court held that the "the phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id.  Rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court stated that when making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the VCAA.  Id. at 118.  With respect to the VCAA, the Court noted that if the newly submitted evidence would likely trigger entitlement to a medical nexus examination were the claim to be reopened, then it raised a reasonable possibility of substantiating the claim.  Id. at 121.  

In Shade, the Court found that submitting new and material evidence as to one element of service connection was sufficient to reopen the claim without also having to provide evidence with respect to other unestablished elements.  See id. at 118-120, 122.  This case is distinguishable from Shade because the Board finds that the Veteran has not submitted new and material evidence with respect to any of the elements of service connection.  As discussed above, the Veteran's assertion at the March 2011 Board hearing that he was told by a treating provider that his cervical spine disability was related to the type of injury he allegedly sustained in service is essentially duplicative of the June 1988 VA treatment record and x-ray report.  It also does not raise a reasonably possibility of substantiating the claim.  As noted in Shade, if the newly submitted evidence would likely trigger entitlement to a medical nexus examination were the claim to be reopened, then it raises a reasonable possibility of substantiating the claim.  Id. at 121.  Here, in the absence of new and material evidence supporting a finding that the Veteran actually sustained an injury to his neck in service, the Veteran's testimony regarding a nexus to service would not trigger VA's duty to provide an examination.  See McLendon, 20 Vet. App. at 83.  In short, the Board finds that the Veteran's hearing testimony regarding what a treating provider told him as to a relationship between his current cervical spine disability and the injury he allegedly sustained in service is duplicative of the evidence previously of record and does not raise a reasonable possibility of substantiating the claim.  Thus, it does not constitute new and material evidence.  See 38 C.F.R. § 3.156(a).

The VA treatment records and April 2006 statement by the Veteran's friend also do not constitute new and material evidence as they simply show the existence of a current disability, an element of service connection that was previously established and considered in the September 2001 rating decision.  Moreover, the July 2004 VA treatment record in which the Veteran reported injuring his neck in service is duplicative of the June 1988 VA treatment record reflecting essentially the same reported history. 

The Board has also considered the Veteran's testimony at the March 2011 Board hearing that x-rays of the cervical spine were taken shortly before separation from active service.  However, as with the Veteran's statement that his separation examination noted a cervical spine injury, the Board finds this testimony to be patently false or untrue.  See Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 513.  The Veteran's service treatment records are of record.  While they contain a number of x-ray studies, they do not contain an x-ray study of the cervical spine.  As noted above, the Veteran's separation examination makes no mention of any cervical spine or neck problems and indeed reflects that the Veteran's cervical spine was found to be normal.  

Finally, the Board has considered the Veteran's statement at the March 2011 Board hearing that his neck injury was treated with ice by paramedics who were present at the time.  For the purposes of determining whether new and material evidence has been presented, the credibility of this evidence must be presumed.  See id.  However, by itself or when considered in light of the evidence previously of record, the Board finds that it does not raise a reasonable possibility of substantiating the claim as the service treatment records are negative for any cervical spine problems.  In this regard, the Veteran's other statements have been inconsistent and in direct conflict with the evidence of record regarding whether he received medical attention in service for any neck problems and whether a cervical spine injury was noted at separation.  Moreover, as the Veteran does not state and the evidence does not show that the Veteran's alleged cervical spine injury occurred under combat conditions, lack of evidence in the service treatment records is sufficient to find the Veteran not credible with respect to the merits of the claim.  See Bardwell v. Shinseki, No. 08-2257 (U.S. Vet. App. Aug. 17, 2010) (citing McLendon, 20 Vet. App. at 82).  Thus, the Veteran's testimony would not trigger VA's duty to provide a VA examination were this claim to be reopened.  See Shade, 24 Vet. App. at 117.  As such, the Veteran's statement that he received first aid in service does not raise a reasonable possibility of substantiating the claim and thus does not constitute new and material evidence.  See 38 C.F.R. § 3.156(a).

Accordingly, the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for a disability of the cervical spine.  The petition to reopen is denied.  See 38 C.F.R. § 3.156(a).

III. Service Connection

The Veteran claims entitlement to service connection for a right shoulder disability.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board finds that although the Veteran injured his right shoulder in service, a current disability of the right shoulder has not been established.  Specifically, the service treatment records reflect that in April 1982 the Veteran's right shoulder was hit by a sandbag.  He had decreased range of motion of the shoulder and it was noted that his hand and forearm were edematous with a purplish hue.  X-rays of the right shoulder were found to be normal.  The Veteran's shoulder was put in a sling.  Another April 1982 service treatment record reflects that the Veteran was seen ten days later for follow-up treatment.  The Veteran's right arm was still in a sling and was to be rechecked in a few days.  Thereafter, subsequent service treatment records make no mention of the Veteran's shoulder.  The March 1983 separation examination report reflects that the Veteran's upper extremities were found to be normal on clinical evaluation.  No mention was made of the right shoulder.  The Veteran also denied having a painful or "trick" shoulder in the March 1983 separation examination. 

There is no competent post-service evidence of a current disability of the right shoulder.  VA treatment records dated from the 1980's to 2008 do not reflect diagnoses, treatment, or complaints regarding the right shoulder.  VA treatment records dated in September 1987 and October 1987 show treatment for a rotator cuff tear of the left shoulder following a bicycle injury but make no mention of the right shoulder.  Likewise, a September 2006 VA treatment record reflects that the Veteran complained of left shoulder pain after lifting a heavy beam but does not mention the right shoulder.  A February 2008 VA mental health treatment record reflects that the Veteran reported pain in his shoulders but does not reflect any diagnoses with respect to the right shoulder. 

At the May 2007 DRO hearing and March 2011 Board hearing, the Veteran stated that he received cortisone shots at VA for his right shoulder pain.  He suggested that reference to his left shoulder in the VA treatment records might be a typographical error.  However, the Veteran's VA treatment records are negative for treatment of the right shoulder.  Thus, the Board does not find the Veteran's statement to be credible as it is in direct conflict with the medical evidence of record.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  The Board also finds that reference to the left shoulder in the VA treatment records is not a typographical error as it was made several times. 

Thus, the Board finds that a current disability of the right shoulder has not been established.  The Board acknowledges the Veteran's contention that he has a current disability of the right shoulder caused by his in-service shoulder injury.  However, while the Veteran is competent to report pain and discomfort, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  A chronic disability must be diagnosed to accompany his complaints.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of competent evidence of a current disability, service connection cannot be established.  See id; see also Shedden, 381 F.3d at 1166-67.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right shoulder disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

New and material evidence has not been received for the claim of entitlement to service connection for a disability of the cervical spine; the claim is not reopened. 

Entitlement to service connection for a disability of the right shoulder is denied. 


REMAND

The Veteran also claims entitlement to increased ratings for his service-connected disabilities of the left and right knees.  For the following reasons, the Board finds that remand is warranted for further development.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist claimants in developing a claim for VA benefits.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist includes conducting a thorough and contemporaneous examination of the veteran when warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  When VA undertakes to provide a VA examination, it must ensure that it is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the Veteran's knees were last examined in May 2008.  This examination is now three years old and may not adequately reflect the current state of the Veteran's disabilities.  Moreover, the examination report does not describe the Veteran's disabilities in sufficient detail to enable the Board to make a fully informed decision on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  In this regard, x-ray studies of the knees were not performed in connection with the May 2008 VA examination.  Moreover, the Veteran's left knee instability has been rated as 20 percent disabling under Diagnostic Code 5257, for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a (2010).  Under DC 5257, a 20 percent rating is assigned for moderate impairment of the knee, and a 30 percent rating is assigned for severe impairment of the knee.  See id.  While the examiner noted that the Veteran had instability of the knee, the examiner did not address whether it was slight, moderate, or severe.  The Veteran has also reported locking of the left knee and edema has been noted in past examinations.  See March 2000 VA examination.  Under DC 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  See 38 C.F.R. § 4.71a.  The examiner did not address whether the Veteran had a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

On remand, a thorough examination of the Veteran's knees should be performed which includes x-ray studies and addresses the issues discussed in the preceding paragraph.  

The AOJ should also take this opportunity to obtain the Veteran's outstanding VA treatment records from January 2008 to the present as well as any vocational rehabilitation records. 

Accordingly, these claims are REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records from January 2008 to the present and any vocational rehabilitation records should be obtained and associated with the file.  All efforts to obtain these records must be fully documented and associated with the file.  If the AOJ is unable to obtain these records, the Veteran must be notified of this fact and of the efforts that were taken to obtain these records.  A copy of this notification must be associated with the claims file. 

2. The Veteran should be scheduled for a new VA examination to identify and evaluate all impairment involving the bilateral knees.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examination must include x-ray studies and any other tests and studies deemed helpful by the examiner.  All clinical findings should be reported in detail.  The examination report should include the following:
* The results of repetitive testing of ranges of motion (to include at least three repetitions, if possible).  The Veteran's ranges of motion must be specified in the examination report.  Further, the examiner must state whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the knees.  If it is possible to do so without resorting to speculation, the examiner should express such functional losses in terms of additional degrees of limited range of motion.  
* Whether the Veteran has subluxation or lateral instability of the knees and whether there is slight, moderate, or severe impairment.  
* Whether there is dislocated semilunar cartilage of the knees with frequent episodes of locking, pain, and effusion into the joint.
* Whether the Veteran has arthritis of the knees. 
* Whether there is nonunion of the tibia and fibula with loose motion requiring a knee brace or malunion of the tibia and fibula with marked, moderate, or slight knee disability. 

Finally, the examiner must address the effect of the Veteran's disabilities of the bilateral knees on his ability to work and on his daily life.  The examiner should provide a complete rationale for all opinions expressed and be as specific as possible. 

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate these claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


